Name: 71/57/Euratom: Commission Decision of 13 January 1971 on the reorganization of the Joint Nuclear Research Centre (JRC)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  electrical and nuclear industries;  research and intellectual property
 Date Published: 1971-01-20

 Avis juridique important|31971D005771/57/Euratom: Commission Decision of 13 January 1971 on the reorganization of the Joint Nuclear Research Centre (JRC) /* Unofficial translation */ Official Journal L 016 , 20/01/1971 P. 0014 - 0016 Finnish special edition: Chapter 12 Volume 1 P. 0032 Danish special edition: Series II Volume V P. 0014 Swedish special edition: Chapter 12 Volume 1 P. 0032 English special edition: Series II Volume V P. 0014 Greek special edition: Chapter 01 Volume 1 P. 0128 Spanish special edition: Chapter 12 Volume 1 P. 0150 Portuguese special edition Chapter 12 Volume 1 P. 0150 COMMISSION DECISION of 13 January 1971 on the reorganization of the Joint Nuclear Research Centre (JRC) (71/57/Euratom) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community (Euratom), and in particular Article 8 thereof; Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, and in particular Article 16 thereof; Having regard to the rules of procedure of the Commission, and in particular Article 27 thereof; Having regard to the Opinion of the Scientific and Technical Committee; Whereas it is necessary to provide the Joint Research Centre with an organization and powers appropriate to its tasks. HAS ADOPTED THIS DECISION: Article 1 The Joint Research Centre (JRC) shall consist of the research establishments set up by the Commission to carry out the Community's research and training programmes, and of the necessary ancillary services. Article 2 The administrative organs of the Joint Research Centre shall be: - the Director General, - the General Advisory Committee, - the Scientific Committee. Article 3 The Joint Research Centre shall be under the authority of a Director General appointed by the Commission on the basis of a contract of not more than four years' duration, which shall be renewable. The Director General and the services directly under him shall be located in the Ispra establishment. The Director General shall take all measures necessary for the efficient functioning of the JRC consistent with the regulations in force and the authority delegated to him. In accordance with the procedures hereinafter described: - he shall prepare and submit to the Commission the JRC's draft programmes indicating the financial as pects thereof, - within the total funds provided by the Council for the purpose, he shall negotiate and conclude research contracts, and in doing so shall conform to the tariff rules laid down by the Council on a proposal from the Commission, - he shall be responsible for the implementation of programmes and for financial administration, - he shall determine the internal organization of the JRC, taking particularly into account the requirements of a functional budget; - he shall exercise the powers conferred upon the appointing authority by the Staff Regulations of Officials and the Conditions of Employment of Other Servants. Article 4 1. A General Advisory Committee of the JRC consisting of representatives appointed by the Governments of Member States is hereby set up to assist the Director General ; it shall carry out the duties assigned to it by this Decision. The participation of the Member States shall be governed by the Council Resolution of 17 December 1970. The Committee shall elect one of its members as Chairman for a period of two years. The Director General of the JRC shall take part in the discussions but shall not vote. 2. The General Advisory Committee shall be convened by its Chairman ; it must also be convened if the Director General of the JRC or three members of the Committee so request. Proceedings of the Committee shall be valid only if at least two thirds of its members are present. Opinions shall be delivered by a majority of the votes of the members present. 3. A summary record of each meeting shall be prepared under the Chairman's responsibility ; it shall include the opinions delivered and where the Committee is consulted, the views expressed. This record shall be forwarded to the Commission and to the Council. Article 5 A scientific committee of the JRC is hereby set up to as sist the Director General. The Scientific Committee shall be composed as to two thirds of the main heads of department and project managers and as to one-third of members of the scientific and technical staff elected by that staff as their representatives. The Scientific Committee shall be duly consulted by the Director General on all questions of a scientific or technical nature relating to the activities of the JRC. In this connection, it shall take part in the preparation of draft programmes. Article 6 1. The Commission shall provide the Director General with general guidelines on the composition of JRC programmes in the light of any general policy adopted by the Council. 2. On this basis the Director General, on his own responsibility and in consultation with the General Advisory Committee, shall prepare draft programmes for the various fields of activity of the JRC and the Committee shall give its opinion thereon. 3. The Commission shall examine in the light of the general policy and financial situation of the Community the draft programmes and the opinion thereon of the General Advisory Committee, which are laid before it. It shall adopt the proposals in accordance with the provisions of the Treaty and lay them before the Council, adding the opinions of the General Advisory Committee and the original draft programmes prepared by the Director General of the JRC if these drafts have been amended by the Commission. Article 7 1. The Director General shall be responsible for the proper execution of the programmes laid down for the JRC. He shall direct the activities of the departments and services, and in particular decide between the alternative methods of implementing the programme. 2. He shall provide the Commission with all information which it needs to draw up the reports required by Article 11 of the Euratom Treaty. 3. The Director General shall ensure, as necessary, that successive programmes are properly coordinated and inter-related, during implementation and preparation, with particular reference to the scientific and industrial infrastructure of the JRC. The Director General shall arrange to review the programmes every two years. Article 8 The Director General shall keep the General Advisory Committee duly informed concerning the activities of the Joint Research Centre, in particular as regards major contracts concluded, staff management policy, the detailed elaboration of the Centre's programme and any major amendments to programmes already approved. In the light of this information the General Advisory Committee may deliver opinions to the Director General. Article 9 1. Each year the Director General shall make an estimate of the funds required for the implementation of the programme, for inclusion under the relevant head of the preliminary draft budget of the Communities. This estimate shall include a forecast of revenue and expenditure in respect of work done by the JRC under contract. Article 6 shall apply, mutatis mutandis, to the preparation of preliminary draft budgets for research activities. 2. Expenditure of the JRC shall be authorized by the Director General ; he shall sign payment orders and receipts ; he shall conclude contracts and authorize transfers of funds. 3. The Director General shall make a quarterly financial report to the Commission. At the end of the financial year he shall forward to the Commission a statement of revenue and expenditure for that financial year. 4. The Commission shall appoint the officer responsible for the control of the commitment and authorization of expenditure and for the supervision of revenue. 5. The Commission shall appoint the accounting officer responsible for the payment of expenditure and receipt of revenue, for keeping the books and for the safe custody of funds and securities. Article 10 1. The Director General shall have such powers over the staff as are conferred upon the appointing authority, with the exception of those laid down in Articles 90 and 91 of the Staff Regulations which are the prerogative of the Commission. 2. However, in respect of officials and other servants of grades A1 and A2, the powers laid down in Articles 29, 49, 50 and 51 and Title VI of the Staff Regulations shall be exercised by the Commission on a proposal from the Director General. 3. The Director General shall, on behalf of the Commission, take all measures necessary to ensure the safety of persons and installations for which he is responsible. Article 11 1. The Director General shall ensure that there is an exchange of information between the services of the Commission and of the JRC for which purpose he shall periodically call together: - the director general or directors of the services of the Commission which are concerned with the activities of the JRC, - the representatives of the departments of the JRC, - the representatives of the staff of the JRC. 2. The Director General shall lay down the rules of internal organization of the JRC after consulting the staff of the JRC and obtaining the opinion of the General Advisory Committee. 3. Without prejudice to the provisions of the Staff Regulations, the rules shall in particular provide for the creation of representative staff organizations at JRC level and, as necessary, for each establishment and shall determine the conditions in which these organizations shall participate in formulating and implementing the general staff policy of the JRC. Article 12 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 13 January 1971. For the Commission The President Franco M. MALFATTI